 Case 17-22015      Doc 60    Filed 03/17/21 Entered 03/17/21 17:18:53       Desc Main
                                Document     Page 1 of 4



                           United States Bankruptcy Court
                             Northern District of Illinois
                                  Eastern Division

In Re: Conrado River                          )
                                              )        Chapter 13
      Debtor                                  )        Judge David Cleary
                                              )        Case # 17-22015

                                   NOTICE OF MOTION
PLEASE TAKE NOTICE that on ,March 29,2021, at 9:00 am, I will appear before the
Honorable Cleary, or any judge sitting in that judge’s place, and present the motion of
the debtor to waive filing of debtor education and Domestic Support affidavit., a copy of
which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. Meeting ID: 161 122 6457

Passcode: Cleary644

The meeting ID and password can also be found on the judge’s
page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If
no Notice of Objection is timely filed, the court may grant the motion in advance without
a hearing.


By: /S/Joseph C. Michelotti 6185760
Joseph C,Micheotti 6185760
Michelotti & Associates, Ltd.
2625 Butterfield Suite 138s
Oak Brook, IL 60523
6309280100
info@michelottilaw.com
 Case 17-22015      Doc 60    Filed 03/17/21 Entered 03/17/21 17:18:53     Desc Main
                                Document     Page 2 of 4



                                CERTIFICATE OF SERVICE
I, Joseph C. Michelotti, certify under the laws of the United States of America that I
served a copy of this notice and the attached motion on each entity shown on the
attached list at the address shown and by the method indicated on the list on March 17,
2021.

ECF

Patrcik Layng US Trustee

Marilyn Marshall, CH 13 Trustee

Regular Mail

BANK OF AMERICA
POBOX 17054
WILMINGTON, DE 19884

BARCLAY BANK / CARNIVAL
125 WEST ST.
WILMINGTON, DE 19801

CAPITAL ONE
90 CHRISTIANA
NEW CASTLE, DE 19720

CHASE MORTGAGE
POB 2854
SACRAMENTO, CA 92403

DISCOVER CARD
POB 6103
CAROL STREAM, IL 60197
 Case 17-22015      Doc 60      Filed 03/17/21 Entered 03/17/21 17:18:53   Desc Main
                                  Document     Page 3 of 4




                           United States Bankruptcy Court
                             Northern District of Illinois
                                  Eastern Division

In Re: Conrado River                          )
                                              )       Chapter 13
      Debtor                                  )       Judge David Cleary
                                              )       Case # 17-22015


       MOTION TO WAIVE DEBTOR’S REQUIREMENT TO COMPLETE AN
    INSTRUCTIONAL COURSE IN PERSONAL FINANCIAL MANAGEMENT AND
       DECLARATION REGARDING DOMESTIC SUPPORT OBLIGATIONS

Now comes Counsel for Conrado Rivera, Joseph Michelotti of Michelotti & Associates,

Ltd. and respectfully states:

      1. That the court has jurisdiction over this matter pursuant to 28 U.S.C. 1334

          and it is a “core proceeding” under 28 U.S.C. § 157(b).

      2. That the Debtor filed for protection under Chapter 13 of the United States

          Bankruptcy Code on July 24, 2017.

      3. Prior to the case being filed, the Debtor completed his credit counseling

          briefing, as required under 11 U.S.C. § 109(h)(4).

      4. The Court confirmed the plan of reorganization on January 29, 2018.

      5. That on February 26, 2021, prior to completing his second credit counseling

          course as required by 11 U.S.C. §§ 111, 1328(g)(1), the Debtor passed away.

      6. Since he is deceased, Mr. Rivera is unable to complete his instructional

          course in personal financial management pursuant to 11 U.S.C. §§ 111,

          1328(g)(1) or his declaration regarding domestic support obligations.
 Case 17-22015      Doc 60      Filed 03/17/21 Entered 03/17/21 17:18:53    Desc Main
                                  Document     Page 4 of 4




WHEREFORE, Debtors respectfully request that this Court enter an order waiving the

requirement that the Debtor complete an instructional course in personal financial

management and the requirement that Debtor complete a declaration regarding

domestic support obligations.


                                                Respectfully Submitted,

                                                /S/Joseph C. Michelotti

      By: /S/Joseph C. Michelotti 6185760
      Joseph C,Micheotti 6185760
      Michelotti & Associates, Ltd.
      2625 Butterfield Suite 138s
      Oak Brook, IL 60523
      6309280100
      info@michelottilaw.com
